DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2022 and 6/06/2022 are in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 4/11/2022 are accepted to by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumamoto et al (US 2018/0358199) in view of Boarder et al. (US 2008/0030592).

Regarding claim 14,  Kumamoto teaches a device for viewing a target (refer to US 2018/0358199), the device comprising: 
a housing (outer shell including wall 60, shown in Fig. 9, [0180]);
an objective lens positioned within the housing (Fig. 9, objective lenses 18 and 26 within the housing, [0034]),
the objective lens including a first lens group including at least a first lens and a second lens group including at least a second lens (objective includes a first lens group 26 and a second lens group 18), the first lens positioned closer to the target than the second lens (Fig. 9, target/sample 23, [0023], figure shows first lens group 26 positioned closer to the target 23 than the second lens group 18); and 
a camera positioned within the objective lens between the first lens and the second lens (Figs. 8, 9 shows detectors 19 and 20 positioned within the objective lens between the first lens group and the second lens group; Fig. 9, embodiment 4, 19 and 20 are detectors [0045] and [0034], in the same embodiment, in Fig. 15 Kumamoto teaches detector may be one that detects two-dimensional spectra, such as a CCD camera, [0228] and 20 positioned within the objective lens between the first lens group 26 and the second lens group 18),  the camera configured to provide images of the target located near a focal point of the objective lens, (see Figs. 9, 11; detector and target 23]).
Kumamoto teach wherein the arrangement of the first lens, the second lens, and the camera provides to capture image (see above). 
Kumamoto doesn’t explicitly teach the camera provides for simultaneous capture of a first image of a surface of the target and a second image of a sub-surface cellular structure of the target.
Kumamoto and Border are related as imaging system.
Border teaches camera provides for simultaneous capture of a first image of a surface of the target and a second image of a sub-surface cellular structure of the target (“simultaneously capturing a first low resolution digital image of a scene and a second higher resolution digital image”, [abstract]; simultaneously capturing first and second digital images, [0012] and [0014]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mahadevan-Jansen to include the camera to provide for simultaneous capture of a first image of a surface of the target and a second image of a sub-surface cellular structure of the target as taught by Border for the predictable result of forming a composite image of a portion wherein the composite image produces a zoomed image with high resolution and improved image quality (abstract and [0009-0010]).
Regarding claim 15, the device according to claim 14 is rejected (see above).
Kumamoto in view of Border teaches the device according to claim 14.
Broader further teaches wherein the capture of the second image of the subsurface cellular structure of the target is non-invasive (a second lens with a second focal length that is longer than the focal length of the first lens for forming a second image).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Kumamoto in view of Boarder to capture of the second image of the subsurface cellular structure of the target is non-invasive as taught by Border for the predictable result of capturing a zoomed image as taught by Boarder in [0014].

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahadevan-Jansen et al. (US 2010/0214562) in view of Axelrod et al. (US 2011/0282192).

Regarding claim 20, Mahadevan-Jansen teaches a system (refer to US 2010/0214562) a device for viewing a target (a target of interest 390, [0027], Fig. 3), the device comprising: 
a housing (Fig. 3, probe 300 includes a casing 310, [0027]); 
an objective lens (Fig. 3 shows the lenses, objective lens assembly, [0027]) comprising a first lens group including at least a first lens supported by the housing and a second lens group including at least a second lens supported by the housing (Fig. 3 shows first and second lens group supported by the housing/casing; “lens assembly 328”, supported by the housing, [0027]); and 
a beam scanner and/or focusing device positioned between the first lens group and the second lens group (focus control device 342; [0027] positioned between the first lens group and the second lens group), the beam scanner and/or focusing device configured to provide scanning of a position of the focus of a beam (Fig. 3 shows “MEMs scanning mirror 327, [0030]; focusing device 342 configured to provide scanning of a position of the focus of a beam, “the objective lens assembly 328 is dynamically engaged with a focusing mechanism 342 for selectively translating the position of the objective lens assembly 328 in relation to the target of interest 390” [0030]) within a target space located near the focal point of the objective lens (within a target of interest 390, [0027], located near the focal point of the objective lens, see Fig. 3).
Mahadevan-Jansen teaches MEMs scanning but doesn’t explicitly teach scanning a beam in three-dimension within a target.
Mahadevan-Jansen and Axelrod are related as imaging system. 
Axelrod teaches 3D scanning (“OCT microscopy include 3D imaging with two axes scanning SOI MEMS micromirror’, [0028]). 
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mahadevan-Jansen to include a 3D scanning as taught by Axelrod for the predictable result of getting a 3D image to ensure more thorough visibility of the object and to capture all of the physical measurements of the target.

Allowable Subject Matter
Claims 16-19 are objected.
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: The pertinent prior art cannot be reasonably construed as adequately teaching all elements and features of wherein the first lens has a first numerical aperture and a first field of view, and wherein the second lens has a second numerical aperture and a second field of view, the first numerical aperture being greater than the second numerical aperture, the first field of view being less than the second field of view (claim 16).
Claims 17 and 19 are objected to as being dependent upon objected claim 16.

Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claim 1 is allowable over the prior art of record for at least the reason that, even though the closest prior art Kumamoto teaches a device for viewing a target (refer to US 2018/0358199), the device comprising: 
a housing (outer shell including wall 60, shown in Fig. 9, [0180]); 
an objective lens positioned within the housing (Fig. 9, objective lenses 18 and 26 within the housing, [0034]), the objective lens including a first lens group including at least a first lens and a second lens group including at least a second lens (objective includes a first lens group 26 and a second lens group 18), the first lens positioned closer to the target than the second lens (Fig. 9, target/sample 23, [0023], figure shows first lens group 26 positioned closer to the target 23 than the second lens group 18); and 
a camera positioned within the objective lens between the first lens and the second lens (Figs. 8, 9 shows detectors 19 and 20 positioned within the objective lens between the first lens group and the second lens group; Fig. 9, embodiment 4, 19 and 20 are detectors [0045] and [0034], in the same embodiment, in Fig. 15 Kumamoto suggested detector may be one that detects two-dimensional spectra, such as a CCD camera, [0228] and 20 positioned within the objective lens between the first lens group 26 and the second lens group 18),  the camera configured to provide images of the target located near a focal point of the objective lens, (see Figs. 9, 11; detector and target 23]); (claims 1 and 14); 
 the prior art fails to teach, or reasonably suggest, the arrangement of the first lens, the second lens, and the camera provides for simultaneous capture of a high numerical aperture microscopic image and a low numerical aperture wide-field image in combination of the other limitations of the claim 1.
Dependent claims 2-13 are also allowed due to their dependencies on independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872